Citation Nr: 0025204	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty from July 1944 to December 
1945.  The veteran was a prisoner of war (POW) of the German 
government from March 15, 1945, to May 9, 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
following a March 1997 rating decision which characterized a 
previously service-connected psychiatric disorder as PTSD and 
denied a claim for a disability rating in excess of 30 
percent for that psychiatric disorder.

The Board notes that the veteran asserts that the evaluation 
currently in effect is not adequate.  It is maintained that 
this disability is manifested by increased symptomatology 
that more nearly approximates the criteria for a higher 
evaluation.  It is also requested that the veteran be 
afforded the benefit of the doubt.

The Board finds that, given the current rating criteria, see 
38 C.F.R. § 4.130 (1999), the record is lacking.  This is so, 
in part, because the record contains varying opinions as to 
the degree of disability caused solely by the veteran's 
service-connected psychiatric disability.

When most recently examined by VA in July 1998, it was 
observed that he had been married for 57 years, had three 
adult children, and had worked for the same company for 36 
years before retiring in 1982.  On examination, he was well 
tanned, casually dressed, appeared younger than his stated 
age, had adequate grooming, made adequate eye contact, was 
cooperative, was oriented in all three spheres, showed no 
psychomotor retardation or agitation, had spontaneous and 
adequate speech, and had a coherent thought process.  

Additional observations were also made that suggest more 
severe difficulties.  His insight and judgment were 
considered fair at best.  The examiner reported that the 
veteran abused his wife, and had nightmares about being 
bitten by bugs while as a POW, which caused him to swing his 
arms and sweat profusely while sleeping.  It was also opined 
that the veteran minimized a lot of his social difficulty; 
the veteran reported that he was uncomfortable around crowds, 
lost his sense of humor following military service, and, 
before retirement, stayed away from home by working.  His 
affect was constricted, and his thought content focused on 
his days as a POW.  Global Assessment of Functioning (GAF) 
score was 48.  (A GAF score of 48 suggests that psychiatric 
disability is manifested by "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friend, unable 
to keep a job) [or] some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .)."  American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).)

An earlier VA examination, one conducted in September 1996, 
failed to reveal any significant adverse symptomatology due 
to the veteran's service-connected psychiatric disorder.  
Although the veteran reported difficulties because of 
nightmares, nervousness, and an inability to watch war 
movies, on examination, he was cooperative, pleasant, 
delighted to talk about his children and grandchildren, and 
his mood was both euthymic and appropriate.  He had neither 
hallucinations nor delusions, had neither suicidal nor 
homicidal ideation, was oriented in all three spheres, and 
had fair insight and judgment.  Nonetheless, an August 1996 
Social Work Survey had referred to symptomatology 
significantly more severe than that reported at the VA 
examination.  At that time, the veteran's wife reported that 
he had trouble controlling his temper, was often physically 
and emotionally abusive, had trouble sleeping (he had 
nightmares and lashed out in his sleep), and was preoccupied 
with thoughts of friends that had been killed.  It was noted 
that the veteran had previously been able to somewhat control 
his symptoms by working (i.e., keeping busy at work, working 
extra hours, and working a second job), the symptoms became 
exacerbated when he retired and he no longer had his time 
filled.  The examiner opined that the information provided by 
both the veteran and his wife indicated a "severe" level of 
post-traumatic stress symptoms following the veteran's 
repatriation.  Moreover, the veteran's demeanor during the 
interview indicated that, while he had learned to cope with 
regards to his relationship with his wife, he continued to 
suffer from anxiety, depression, and sleep disorder.  It was 
recommended that the veteran be considered for increased 
compensation due to PTSD.

The Board finds that, given the varying characterizations of 
the degree of disability caused by his service-connected 
disability, without explanation for the recently assigned GAF 
score, and because of VA's duty to assist, which requires 
that the veteran be given a thorough and contemporaneous 
examination that takes into account the records of prior 
examinations and treatment, the Board concludes that the 
claim should be remanded for a clarifying VA examination.  
See Green v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. 
Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 
5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Massey v. Brown, 7 Vet. App. 204 (1994); 38 C.F.R. 
§ 3.326 (1999).

The Board also observes that the veteran, at his most recent 
VA evaluations, reported that he attended a weekly Ex-POW 
PTSD Support Group at the Buffalo VA Day Treatment Center.  
While the record shows that the RO, on a number of occasions, 
requested and received copies of medical records on file with 
the Buffalo VA medical center (VAMC), copies of the veteran's 
support group records were not received.  Therefore, on 
remand, the RO should also obtain and associate with the 
claims file copies of such records.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

This case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should obtain and associate with the 
record the veteran's Ex-POW PTSD Support 
Group records on file with the Buffalo VA 
Day Treatment Center.  38 C.F.R. § 3.159 
(1999).

2.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
Psychological testing should be 
conducted.  The examiner should review 
the entire claims folder, provide an 
opinion as to all symptoms attributable 
to service-connected psychiatric 
disability and, to the extent feasible, 
provide an opinion as to the combined 
effect of all manifestations of 
psychiatric disability on the veteran's 
social and industrial adaptability.  
Clinical findings should be elicited so 
that the pertinent rating criteria may be 
applied.  Additionally, a GAF score 
should be provided, and the examiner 
should explain its meaning in terms 
consistent with the rating criteria.  All 
opinions provided should be explained in 
the context of other opinions of record, 
including those provided at the September 
1996 and July 1998 VA examinations, as 
well as in the August 1996 Social Work 
Survey report.

3.  The RO should then re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued that addresses 
the RO's adjudicatory action and all the 
evidence of record received since 
issuance of the statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice, but he may submit additional evidence and/or 
argument.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


